number release date id office uilc cca_2010081114364145 ----------------- from -------------------- sent wednesday date pm to ----------------------------------------------- cc ------------------- subject application of sec_6675 penalty this e-mail responds to your request for chief_counsel_advice on whether or not the service can apply the penalty under sec_6675 to excessive or false claims for fuel tax_credit on an income_tax return because our answer is no we do not address several related issues raised in your memorandum which would arise only if the penalty applied i sec_6675 penalty sec_6420 sec_6421 and sec_6427 allow for payments to eligible taxpayers see sec_6420 sec_6421 sec_6427 payment generally is limited to the united_states or an agency_or_instrumentality thereof or a state or political_subdivision or agency_or_instrumentality thereof an organization exempt from tax under sec_501 or the taxpayers described in paragraph of sec_6421 and paragraphs and of sec_6427 sec_6420 sec_6421 and sec_6427 direct taxpayers subject_to income_tax to sec_34 for allowance of a credit against income_tax see sec_6420 sec_6421 sec_6427 sec_34 states that generally there shall be allowed as a credit against the tax imposed by subtitle a income taxes an amount equal to the sum of the amount payable to the taxpayer under sec_6420 sec_6421 or sec_6427 under sec_6675 if a claim is made under sec_6420 relating to gasoline used on farms sec_6421 relating to gasoline used for certain nonhighway purposes or by local transit systems or sec_6427 relating to fuels not used for taxable purposes for an excessive_amount unless it is shown that the excessive claim is due to reasonable_cause the taxpayer who made the claim will be liable for the greater of two times the excessive_amount or dollar_figure when a taxpayer makes an excessive or false claim for fuel tax_credit on an income_tax return the taxpayer makes the claim under sec_34 the taxpayer does not make the claim for a fuel tax_credit against income_tax under sec_6420 sec_6421 or sec_6427 thus the service can not apply the sec_6675 penalty to such claims see also revrul_79_298 1979_2_cb_5 which holds that the civil penalty under sec_6675 of the code for excessive excise_tax claims filed does not apply to an excessive credit taken on an income_tax return please let us know if you have any further questions
